Exhibit news release November 4, 2009 For Immediate Release Employers Holdings, Inc. Reports Third Quarter Earnings, Declares Fourth Quarter Dividend and Announces 2010 Stock Repurchase Plan Key Highlights (Comparisons refer to the prior-year third quarter unless otherwise stated) · Increase in net premiums earned of 34% · Three month book value per share growth of 9.3% to $20.74 and 19% book value per share growth since December 31, · Contingent profit commission from LPT of $14.1 million resulting in a negative commission expense of $1.3 million · Favorable prior accident year development of $10.4 million in the third quarter and $39.6 million in the first nine months · Stable portfolio fair market value of $2.1 billion with a tax equivalent yield of 5.6% at September 30, 2009 Reno,
